DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Applicants reply dated April 15, 2021 cancels claims 1-7 and 9-15 and adds new claims 17-30.  Claims 8 and 16 remain as previously presented.
Claims 1-30, drawn to a method for producing tempered glass and to a tempered glass product, have been presented in the instant application.  Claims 1-7 and 9-15 have been cancelled thereby leaving claims 8 and 16-30 pending in the application.  Claims 8 and 16 have been withdrawn from consideration without traverse pursuant to the restriction requirement dated May 14, 2020 and Applicants response thereto dated August 14, 2020.  In view of the foregoing, claims 17-30 are pending for prosecution on the merits.  

Claim Rejections - 35 USC § 101
Claims 25 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
With deference to MPEP 2107.02(V), the Office may, in appropriate situations, require an applicant to substantiate an asserted utility for a claimed invention. See In re Pottier, 376 F.2d 328, 330, 153 USPQ 407, 408 (CCPA 1967) ("When the operativeness of any process would be deemed unlikely by one of ordinary skill in the art, it is not improper for the examiner to call for evidence of operativeness."). See also In re Jolles, 628 F.2d 1322, 1327, 206 USPQ 885, 890 (CCPA 1980); In re Citron, 325 F.2d 248, 139 USPQ 516 (CCPA 1963); In re Novak, 306 F.2d 924, 928, 134 USPQ 335, 337 

Regarding this matter, newly presented claims 25 and 33 recite the limitation wherein the after passing the glass sheet through a tempering furnace, the glass possesses a surface compression of about 10,000 psi which translates into a surface compressive stress level of roughly 68.9 MPa.  The pre-amble of parent claims 17 and 26 indicate that the product glass is a “fire-rated glass” (i.e. that the glass has a utilty as a “fire-rated” glass product).  From the available prior art of record, it would appear that a glass sheet having the stated surface compression level is substantially below the threshold necessary to achieve a fire-rated designation by at least a factor of two.  It is the Examiners position that the claimed utility/operability of the resultant glass product is therefore incredible as the claimed invention contradicts established scientific principles in the art of fire-rated glass panels and/or that the specification fails to describe the invention in such terms that one skilled in the art can make and use the claimed invention. 
Specifically regarding this matter, Barr (Barr, J., “The glass tempering handbook: Understanding the glass tempering process”, Originally Published January 15, 2015 at https://dl.orangedox.com/IOM4ukrFcunESCW2Yh/TheGlassTemperingHandbook.pdf, accessed 5/3/2021 at https://belglas.files.wordpress.com/2016/01/theglasstemperinghandbook.pdf;) at page 34  discusses the differences between heat strengthened glass, fully tempered glass and super tempered or “fire Rated Glass”.   Of particular note, Barr indicates that in order for a glass to be Fire Rated, the glass must be tempered to a very high stress level of around 138 MPa (20,000 psi).  The reproduction of the 

    PNG
    media_image1.png
    730
    1300
    media_image1.png
    Greyscale


US2017/0029314 to Vehmas similarly indicates that a compressive stress level more than twice the claimed level would be required to achieve a “fire rated” condition.  Regarding this matter, Vehmas at [0008] states;
“ In fireproof tempered glass (FRG glass=fire resistant glass), the strengthening degree is at least about 1.5 times higher than in normal tempered glass, representing a compressive stress of about 160 MPa at glass surface. A higher surface compression provides more resistance to temperature differences (thermal stresses) and thereby increases fire resistance times.”
This finding is again echoed in Kylvaja (US 2017/0334760) at [0008] wherein the authors note:
In so-called FRG glass (fire resistant glass), for example, the surface compression stress is at least 160 MPa.”
Finally, US 2014/0248447 to Hisada, discloses at Table 1 and paragraphs [0049]-[0055] that only heat resistant tempered glass having a surface compressive stress of 140 MPa passes the ISO 0834 flame insulating performance test (fire prevention test) for single glass sheets unless the glass is also coated with a low emissivity coating.  The reference further indicates that heat strengthened glass sheets having a surface compressive stress of less than 80 MPa, as is presently claimed, only pass the fire prevention test when coated with a heat reflective coating with an emissivity of 0.1 or less (see Table 1 reproduced below).  

    PNG
    media_image2.png
    210
    299
    media_image2.png
    Greyscale


	In view of each of the above prior art references, it is established that the claimed surface compressive stress of 10,000 psi or 68.9 MPa would be considered “heat strengthened” glass and not even rise to the level of a fully tempered glass article.  What’s more, the claimed surface compressive stress level as recited in each of claims 25 and 33 falls short of the prior art accepted surface compressive stress level required to designate glass a fire-resistant by at least a factor of 2.  Applicant alleged utility of the claimed glass product as a “fire-rated” glass appears to be incredible in the light of the knowledge of the art, or factually misleading, applicant must therefore establish the asserted utility by acceptable proof.
Claims 25 and 33 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to make or use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. .

In similar fashion to claim 17, newly presented independent claim 26 recites the limitation of “quenching said sheet of clear float annealed glass…with a fluid, and without removing of material from said sheet of clear float annealed glass” in lines 14-15.  The originally filed disclosure again fails to provide supporting basis for the instant negative limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24  and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation wherein the quenching step “employs air as a fluid and said air possesses a pressure of about 100 millimeters”.  In the instant case, it is unclear what unit of pressure Applicant intends for the quench air.  Specifically, does applicant mean 100mm mercury, 100mm water, or some other unit of measure?  For at least this reason, the precise metes and bounds of the claimed invention are unclear and indefinite.  
Regarding claim 33, see discussion of claim 24 with respect to the “100 millimeters” limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-24 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiqiang (CN1693246A; Please see English language machine translation made of record with the instant communication) in view of O’Keeffe (US 5,910,620)
Regarding claim 17, Zhiqiang discloses a method of producing a unit of fire-rated glass ("A high-strength fire-proof glass is prepared from ordinary float glass through cold treating, heating it to its softening point in a special strengthening furnace, and moving it through a special wind wall of compressed air at a speed of 300-500 mm/s for cooling and strengthening it.” – abs; “The environmental protection fireproof glass manufactured by the invention has passed the tests and tests stipulated in the national standard GB15763.1-2001, which proves that its performance fully meets the relevant requirements of the national environmental protection float glass fireproof glass.” – [0031]), comprising the steps of: 
selecting a sheet of clear float annealed glass having 5a thickness of at least 19 millimeters and an edge (“Selecting ordinary floating glass as a substrate for cold processing of cutting, edging, rounding and cleaning” – [0008], see Table at paragraph [0029] which delineates oC to 690oC, for 800 to 1250 seconds) in accordance with claim 17, lines 3-4; 
providing said edge of said sheet of clear float annealed glass substantially free of any imperfections (“The invention selects the original team piece, cutting, fine grinding and polishing, and four round corners, so as to achieve the effect of changing the glass defect and eliminating the stress of the glass edge – [0012]; “Firstly cut, finely grind and round the 6mm white glass (float glass) substrate to eliminate the edge stress and clean it” – [0023]) in accordance with claim 17, lines 5-6; 
subjecting said sheet of clear float annealed glass to a tempering process by passing the sheet through a tempering furnace where said sheet of clear 10float annealed glass is exposed to heat at a temperature of at least 600 degrees Celsius for a period of at least 750 seconds (“the cold-processed float glass is sent to a special tempering furnace for heat treatment, the temperature of the heating chamber is set between 660-740 ° C, and the heating time is generally 40-60 s per mm thickness” – [0009]) in accordance with claim 17, lines 7-11; and 
quenching said sheet of clear float annealed glass, exposed to heat in the tempering furnace, with a fluid (“The glass heated to the softening temperature is sent to the special air discharge at a speed of 300-500 mm per second, and the height of the air discharge is adjusted according to the thickness of the glass” – [0010]; “When the glass enters the air exhaust, the high-pressure air and the high-pressure fan are used to directly cool the glass surface with high-strength and uniform cold air through the air exhaust, and the special wind nozzle immediately performs high-strength physical tempering, and instantly reaches the high-strength fireproof glass” – [0011])).



Although the reference does not expressly discuss whether the prior art mother glass is in an annealed condition, one skilled in the art would have found it an obvious matter that the float glass sheet employed in the Zhiqiang process would have been previously annealed as such is conventional practice in the manufacture of glass sheets by the float glass method (i.e. that after forming a float glass ribbon in a float chamber the ribbon is advanced to a downstream annealing chamber for slow cooling and stress alleviation).  Further, Zhiqiang appears to acknowledge that the mother glass sheet has been previously annealed as the inventors disclose that one effect of fine grinding and polishing of the glass sheet edge is the elimination of the stress of the glass edge (“The invention selects the original team piece, cutting, fine grinding and polishing, and four round corners, so as to achieve the effect of changing the glass defect and eliminating the stress of the glass edge.” – [0012]).  Where edge polishing eliminates stresses at the edge of the glass sheet, it serves to reason that the mother glass sheet has been previously annealed prior to processing by the disclosed method.  This is a reasonable conclusion as edge polishing a glass sheet which comprises bulk internal stress gradients would not be expected to 
Finally, the Zhiqiang reference teaches that the edge is polished so as to “achieve the effect of changing the glass defect and eliminating the stress of the glass edge”.  Where the defects are changed and the stresses in the edge of the glass sheet eliminated by fine grinding and polishing of the glass sheet edge, it serves to reason that the resultant glass edges are substantially free of imperfections in accordance with the requirements of the claimed invention.  Should Applicant persuasively demonstrate that Zhiqiang does not provide a edge which is substantially free of any imperfections as required by claim 17, then it is the Examiners assessment that the claimed invention would have been obvious over Zhiqiang in further view of O’Keeffe (US 5,910,620).  Under such an analysis, it may be said that the prior art contained a “base” method upon which the claimed invention can be seen as an “improvement”, namely by eliminating substantially all imperfections from the edge of the glass sheet prior to thermal tempering.
Regarding this matter, O’Keeffe is drawn to the manufacture of a fire-rated glass sheet by thermal tempering which one skilled in the glass forming arts would have considered to be of particular relevance to the matter at hand in Zhiqiang.  Of particular note, O’Keeffe discloses that the mother glass intended for tempering is first edge polished to remove any pits or inclusions or other imperfections which could cause failure under the elevated temperature and pressure conditions of the thermal tempering process (“The edges of the glass as demonstrated in FIGS. 1A and 1B are then polished. Any unpolished edge or for that matter any pits or inclusions or other imperfections could leave a rough spot where higher levels of temperatures and pressures, which are experienced during the supertempering process or in an actual fire, could cause failure. In a preferred embodiment, the edges 30 are flat 
In view of the foregoing, it is apparent that O’Keeffe contained a “comparable” method for thermal tempering glass to produce a fire-rated tempered glass product that has been improved in the same way as the claimed invention, namely by removing substantially all imperfections from the glass sheet edge prior to thermal tempering.  One of ordinary skill in the art could have applied the known “improvement” technique of O’Keeffe in the same way to the “base method of Zhiqiang and the results of such a modification would have predictably resulted in a lower glass sheet failure rate during the tempering process.   
Regarding claims 18-19, see discussion of claim 17 above and particularly note O’Keeffe at 3:11-25 and figures 1A and 1B which respectively teach providing a beveled edge and a radiused or rounded edged to the glass sheet prior to tempering.  
Regarding claim 20, see discussion of claim 1 which teaches exposure of a 19 mm  thick glass sheet to a temperature between 660-690oC.
Regarding claim 21, see discussion of claim 1 which teaches a heating residence time for a 19mm thick glass sheet of 800 to 1200 seconds or more broadly within the range of 40-60seconds per millimeter of thickness ([0009]).
Regarding claim 22, see discussion of claim 1 which teaches exposure of a 19 mm  thick glass sheet to a temperature between 660-690oC.  It is further noted that the Zhiqiang table of exemplary embodiments makes plain the trend towards decreasing oven temperature with increasing substrate thickness.  

Regarding claim 24, although the precise meaning of the limitation is unclear, the Examiner presumes Applicant means that the pressure of the quench gas is 100mmHg.  In the instant case, 100mm Hg is equivalent to 13,332.2 Pascals.  To this end, Table 1 of Zhiqiang teaches that for the 19mm thick glass plate, the quench pressure is set on the order of 105 Pascals or which, as noted, is roughly equivalent to 100 mmHg.  
Regarding claim 26, see discussion of claim 17.  Further, Zhiqiang expressly notes that the glass sheet meets the requirements of the GB15763.1-2001 standard and that the glass sheet reaches a compressive stress of between 190-210 MPa.  Thus, it is apparent that the prior art glass sheet displays both substantive fire resistance as well as impact resistance.  Further, it is the Examiners assessment that every recited step of the manufacture is either anticipated by or rendered obvious in view of the collective prior art of record.  Although the prior art does not expressly state that the product glass article meets National Fire Protection Association-357 fire exposure test or the CPSC 16 CFR 1201 CAT II and ANSI Z97.1 CAT A impact tests, such a limitation constitutes a property of the product resultant from the claimed method steps.  Where the claimed method is otherwise taught by the prior art, it is the Examiners assessment, absent compelling evidence to the contrary, that the prior art product would meet or exceed the stated standards for fire exposure and impact resistance.  Otherwise, it would appear that a critical process step or material limitation is absent from the claimed method. 
Regarding claims 27-28, see discussion of claim 17 and 26 above and particularly note O’Keeffe at 3:11-25 and figures 1A and 1B which respectively teach providing a beveled edge and a radiused or rounded edged to the glass sheet prior to tempering.  
oC.
Regarding claim 30, see discussion of claim 17 which teaches a heating residence time for a 19mm thick glass sheet of 800 to 1200 seconds or more broadly within the range of 40-60seconds per millimeter of thickness ([0009]).
Regarding claim 31, see discussion of claim 17 and 26 and O’Keeffe at figure 3 and 3:42-50 wherein a polymeric substance is applied to the quenched float glass sheet. Neither Zhiqiang nor O’Keeffe discloses removal of any material from the sheet of clear float annealed glass.
Regarding claim 32, although the precise meaning of the limitation is unclear, the Examiner presumes Applicant means that the pressure of the quench gas is 100mmHg.  In the instant case, 100mm Hg is equivalent to 13,332.2 Pascals.  To this end, Table 1 of Zhiqiang teaches that for the 19mm thick glass plate, the quench pressure is set on the order of 105 Pascals or which, as noted, is roughly equivalent to 100 mmHg.  

Claim 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiqiang (CN1693246A) and  O’Keeffe (US 5,910,620) as applied to claim 17 above, and further in view of Hisada (US 2014/0248447).
Regarding claim 25, Zhiqiang and O’Keeffe teach or otherwise render obvious a method of manufacturing a fire-rated glass sheet by thermal quenching which meets every recited limitation of parent claim 17 as noted above.  Zhiqiang teaches an embodiment wherein the glass sheet reaches a surface compressive stress of between 190-210 MPa.  The prior art is however silent regarding production of a fire-rated glass product having a surface compressive stress on the order of 10,000 psi or, equivalently, 68.9 MPa.  


    PNG
    media_image2.png
    210
    299
    media_image2.png
    Greyscale

In view of Hisada, one of ordinary skill in the art would have considered it an obvious matter to produce glass product having a lower surface compressive stress value than the “super tempered” product disclosed by Zhiqiang when seeking to manufacture a fire-rated glass product.  One skilled in the art would appreciate the technical challenges associated with developing an extremely high level of compressive stress by thermal quenching methods, and such a modification would have constituted an obvious means to mitigate these technical challenges.  The Examiner acknowledges that the instant modification would necessitate application of a low emissivity coating to the heat strengthened glass sheet (i.e. a glass sheet having a surface compressive stress of below 80 MPa) in order to achieve a fire-rated designation, however one skilled in the art would have been fully equipped to weigh the benefits 
Regarding claim 33, see discussion of claims 25 above.

Response to Arguments
Regarding the rejection of claims over Zhiqiang and O’Keeffe under 35 U.S.C. 103, Applicant advances the following arguments:
1) at page 7, Applicant argues that the Zhiqiang process removes material from the surface of the glass substrate during the quenching step.  Applicant asserts that the presently claimed invention precludes such a material removal step.  At page 8 of the reply, Applicant concludes that the claimed invention is distinguished over the prior art by virtue of performing a quenching operation which does not result in the removal of material from the substrate and which also results in a comparatively low compressive stress in the glass surface.  
In response, the Examiner is unable to find any support in the Zhiqiang disclosure to suggest that the prior art process physically removes material from the surface of the substrate during the quenching operation as alleged by Applicant.  Notwithstanding this point, as noted above in the grounds of rejection under 35 U.S.C 112(a), Applicants originally filed disclosure fails to provide the requisite supporting basis for a negative proviso precluding removal of substrate material by the quench fluid.  Finally, as also noted above under the parallel grounds of rejection under 35 U.S.C. 101 and 35 U.S.C. 112(a), the Examiner fails to find it credible, in light of the plurality of evidentiary prior art references made of record with the instant Official action, that a glass having a surface compressive stress on the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741